Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
       Claims 1-15 are pending and have been examined.
Claim Rejections - 35 USC § 102
       The following is a quotation of 35 U.S.C. 102(a)(1) that forms the basis for the rejection set forth in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanaya (US 20180151834 A1 – hereinafter Kanaya).
Regarding Claim 1, Kanaya teaches a display device (see the entire document; Fig. 6 in view of with Figs. 1, 3; specifically, [0048]-[0069], and as cited below), comprising:

    PNG
    media_image1.png
    245
    490
    media_image1.png
    Greyscale

Kanaya – Fig. 6
a substrate (101; Fig. 6; [0063]) including a through-hole (110; [0069]), 
a wiring area (111) surrounding the through-hole (110), and 
5a display area (PX; [0058]) surrounding the wiring area (111); 
a gate wire (141 – shown in Fig. 3) disposed in the wiring area (111; Note: [0055] teaches “the scanning line 141 and the data line 142 overlap the moisture blocking region 111”. Therefore, [0055] appears to teach the limitation of “a gate wire disposed in the wiring area”); 
a data wire (142) disposed in the wiring area (111; Note: [0055] teaches “the scanning line 141 and the data line 142 overlap the moisture blocking region 111”. Therefore, [0055] appears to teach the limitation of “a date wire disposed in the wiring area”);
a first main insulating dam (143 – Fig. 6 – “the convex part 143 is formed from the same organic insulating material” – [0069]) disposed in the wiring area (111), 
an emission layer (127 – “the organic layer 127 has a light emitting layer that emits white light” – [0047]) disposed on the substrate (101); and 
10a cathode (128 – “The counter electrode 128 functions as a cathode”- [0048]) disposed on the emission layer (127), 
wherein the emission layer (127) or the cathode (128) include a disconnection point based on the first main insulating dam (Fig. 6 shows 127, 128 are disconnected from 143 due to intervening protecting layer 144).  
Regarding Claim 11, Kanaya teaches the display device of claim 1, wherein the through-hole (110) is formed to penetrate the substrate (Fig. 6 shows 110 penetrates 101).  
Allowable Subject Matter
       Claims 2-10, 12-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner’s Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
Regarding claim 2: wherein the first main insulating dam includes ISan organic material, and wherein a width of a lower surface of the first main insulating dam is narrower than a width of an upper surface of the first main insulating dam.
Regarding claim 3: wherein the substrate further comprises a peripheral area disposed between the through-hole and the wiring area, and 20wherein the emission layer and the cathode are disposed in the peripheral area and the wiring area.  
Claims 4-10 depends directly or indirectly from claim 3.
Regarding claim 12: wherein 30the emission layer includes an opening formed in a first non-display area surrounding the through-hole.  
Claim 13 depends from claim 12
Regarding claim 14: further comprising a first reverse insulating dam disposed in the wiring area, wherein the first reverse insulating dam has a tapered shape.
Claim 15 depends from claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898
/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898